Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
The applicant asserts that amending the claim from a “non-transitory storage medium, to a “non-transitory computer readable storage medium”, overcomes the rejection under 35 U.S.C. 101 as being directed to non-eligible subject matter. The examiner disagrees. The rejection of claim 21 is for the lack of a functional relationship between the non-transitory medium and its associated computer system. The amendments fail to create such a functional relationship; therefore the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims relates to the abstract idea of non-functional descriptive material.
MPEP 2111.05(III) indicates that a claim to a computer readable medium may have either a functional or a non-functional relationship with an intended computer system. A functional relationship requiring that programming on the medium performs some function with respect to the computer system with which the medium is associated. A claim that is directed, as whole, computer readable medium that merely serves as a support for information or data the claim relates to non-functional descriptive material which is considered to be an abstract idea (See MPEP 2111.05).  Also note that abstract ideas are judicial exceptions to subject matter eligibility under 35 U.S.C. 101 (See MPEP 2106(III) note step 2A in the streamlined analysis flowchart). 
Claim 21 does not indicate that the computer readable medium interacts with a decoder which transforms the encoded bitstream for display nor do the claims indicate that the medium includes instructions for causing a computer to implement the encoding method and thus the compute readable medium forms no functional relationship with a computer system. Rather the claim relates entirely to an encoded bitstream representing image data. Therefore the medium merely serves as a support for data, namely the encoded image data, and is non-functional descriptive material.
Following the streamlined 101 analysis flowchart in MPEP 2106(III), the claims relate to a computer readable recording medium which is a manufacture, satisfying Step 1. The claimed computer readable medium has only a non-functional relationship with its associated computer system and hence is an abstract idea following the “Yes” prong from Step 2A. The claim does not recite any additional elements beyond describing the data structure of the encoded bitstream stored upon the medium and thus does not amount to more than the judicial exception following the “No” prong from step 2B and indicating that the claim is not eligible subject matter. 

Allowable Subject Matter
Claims 1-5, 8-13 and 17-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 require, determining a prediction mode of a current block as a merge mode, deriving an initial motion vector of the current block in the merge mode, deriving a refinement motion vector for the current block, deriving a final motion vector of the current block based on the initial and refinement motion vectors, and deriving one of the L0 or L1 refinement vectors from the other of the L0 or L1 refinement vectors based on a POC difference between each reference and the current picture being different. 
The closest arts are Chen, and Park. Chen discloses a refinement merge mode for providing refinement vectors for bi-directional prediction. Park discloses that a current picture may be predicted using bi-prediction from reference pictures in reference picture lists L0 and L1 (Park Tables 1-3 in pars  97, 109 and 11 note bi-prediction). Park further discloses that a current picture may have a smaller POC difference to either the L0 or the L1 reference picture (Park Fig. 4 note ref0 of either list has a smaller POC to the current picture than ref1, note Table 3 showing use of ref0 and ref1 in candidate indices 1 and 7 where both the L0 and the L1 reference have a lower POC difference to the current frame). Park also discloses deriving an L1 motion vector from an L0 motion vector (Park par. 104). However, neither Chen nor Park specifically disclose deriving on of the L0 or L1 refinement vector from the other of the L0 or L1 of a refinement motion vector based on the L0 or L1 having a different POC difference to the current picture as required by claims.
Claims 2-5, 8-11, 13 and 17-19 depend from claims 1 and 12 respectively and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-39823982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423